269 F.2d 773
106 U.S.App.D.C. 106
D.C. TRANSIT SYSTEM, Inc., Petitioner,v.DISTRICT OF COLUMBIA, Respondent.
No. 14637.
United States Court of Appeals District of Columbia Circuit.
Argued June 9, 1959.Decided June 25, 1959.

Mr. Harvey M. Spear, Washington, D.C., for petitioner.
Mr. Henry E. Wixon, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Leo J. Ehrig, Jr., Asst. Corp. Counsel, were on the brief, for respondent.
Before EDGERTON, WILBUR K. MILLER, FAHY, WASHINGTON, DANAHER, BASTIAN and BURGER, Circuit Judges, sitting en banc.1
PER CURIAM.


1
This is a petition to review a decision of the Tax Court of the District of Columbia denying a refund of gross receipts taxes and penalties.  The petitioner in that court sought refund of gross receipts taxes amounting, with interest, to $527,303.63, paid by it to avoid distraint.  The taxing authority of the District of Columbia claimed in that court that since Capital Transit Company owed the taxes and interest, and since the petitioner was required by its contract with Capital Transit Company to pay the existing obligations of the latter company, the payment was proper.  Refund was, therefore, denied by the District of Columbia.  The essential facts and issues are set forth in the opinion of the Tax Court.


2
We find no ground for reversal.


3
Affirmed.



1
 Chief Judge PRETTYMAN and Circuit Judge BAZELON took no part in the decision of this case